Citation Nr: 0631958	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to a compensable rating for service-connected 
bilateral tinnitus prior to June 10, 1999.

2.	Entitlement to an increased rating for service-connected 
bilateral tinnitus, currently evaluated at 10 percent, 
from June 10, 1999.

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to June 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 Remand Order from the United States Court 
of Appeals for Veterans Claims (Court).  In the Order, which 
incorporated by reference the VA's and veteran's Joint Motion 
for Remand, the Court directed the Board to readjudicate the 
issues of  entitlement to a compensable rating for bilateral 
tinnitus prior to June 10, 1999 and a rating in excess of 10 
percent for this disorder from June 10, 1999, and to issue a 
new decision. 

The veteran submitted a request to advance his case on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c), which was 
granted in September 2006.  


FINDINGS OF FACT

1.	Prior to June 10, 1999, the veteran did not exhibit 
persistent tinnitus as a symptom of head injury, 
concussion or acoustic trauma.

2.	The veteran has received a 10 percent evaluation for his 
service-connected tinnitus from June 10, 1999, the maximum 
rating authorized under Diagnostic Code 6260.  

3.	The pre-June 1999 and post-June 1999 Code of Federal 
Regulations provide Diagnostic Codes for the specific 
disorder of tinnitus. 


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for tinnitus prior 
to June 10, 1999 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  

2.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
to include separate 10 percent ratings for each ear, from 
June 10, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

3.	The regulation governing analogous ratings, 38 C.F.R. § 
4.20, does not apply to the instant case.  38 C.F.R. § 
4.20.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law, 
and VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA provisions include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with his claim.  The Board comments that 
the VCAA, enacted in November 2000, has retroactive effect to 
claims, such as these, that were pending before VA or the 
Board prior to that date.  Pelegrini v. Principi, 18 Vet. 
App. 112, 118 (2004) ("This Court consistently has applied 
the VCAA to cases pending before VA at the time of the VCAA's 
enactment"); see 66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) 
(construing most VCAA provisions to apply "to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date"); see also Bernklau v. Principi, 291 F.3d 
795, 806 & n.9 (Fed. Cir. 2002) (recognizing provisions of 66 
Fed. Reg. 45,629 (Aug. 20, 2001) as permitting retroactive 
application of VCAA to claims pending before the Board at the 
time of VCAA's November 2000 enactment).  Accordingly, 
although the veteran filed his increased rating claim prior 
to 2000 in September 1998, the provisions of the VCAA still 
apply.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support a claim for an increased rating, namely, proof that 
his disability had worsened.  This letter also apprised the 
veteran that a service connection claim required evidence of: 
(a) an injury in military service or disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to inform VA about any other 
supporting evidence or information.  The Board finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's finding that a preponderance of the 
evidence weighs against his claims renders moot the issues of 
effective dates and disability ratings.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the RO 
decision that is the subject of this appeal in its March 2004 
letter.  Notwithstanding this belated notice, the Board 
determines that the RO cured this defect by providing this 
complete VCAA notice together with readjudication of the 
tinnitus claim, as demonstrated by the April 2004 RO 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudication the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 1998 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Compensable Rating for Tinnitus, Pre-June 10, 1999

a. Law & Regulations
Under the pre-June 1999 version of 38 C.F.R. §. 4.87a, 
Diagnostic Code 6260, which governed evaluations for 
tinnitus, a veteran who exhibited persistent tinnitus, as a 
symptom of head injury, concussion or acoustic trauma would 
receive a maximum 10 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  A veteran who failed to satisfy 
these criteria would receive a zero percent rating.  38 
C.F.R. § 4.31 ("In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met").  

Where an increase in a disability rating is at issue because 
the service-connected disorder has allegedly worsened, as in 
this case, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.

b. Factual Background
Service Medical Records (SMRs)
The veteran's February 1946 Report of Physical Examination 
for Enlistment contains a normal clinical evaluation for both 
ears.  The other SMRs contain no indication of any hearing 
loss or injury.    

The veteran's SMRs also reveal that he developed pulmonary 
tuberculosis (PTB) in service and that he received treatment 
for this disorder in the form of Streptomycin.  

Post-Service Records
In November 1949, the RO granted service connection for PTB.

In a May 1952 Clinical Record Narrative Summary, the 
clinician noted that the veteran had hearing loss in the 
upper frequency ranges.  This notation made no indication of 
tinnitus and did not offer an opinion on the cause or 
etiology of the hearing loss.  

In April 1982, the veteran submitted a claim of service 
connection for bilateral hearing loss.  In support of his 
claim, he submitted a May 1982 letter from a private 
audiologist, M.H.F., indicating that the veteran had 
bilateral high frequency sensorineural hearing loss 
consistent with a history of ototoxic medication 
(Streptomycin).  He further conveyed that the veteran had a 
generally negative history, with the exception of the 
Streptomycin treatment.  

In a September 1982 medical report, Dr. C.W.K. indicated that 
the veteran had reported having experienced hearing loss 
after taking Streptomycin for PTB as well as ringing in the 
ears.  Dr. C.W.K. diagnosed the veteran with recurrent 
tinnitus aurium. 

In February 1983, Dr. K.R. considered whether the veteran's 
hearing loss and tinnitus occurred as a result of the 
Streptomycin treatments.  After reviewing the audiogram 
conducted by Dr. M.H.F., Dr. K.R. determined that some of the 
displayed hearing loss "would be compatible with toxicity by 
Streptomycin . . . ."

In a VA audiologic examination in October 1983, the veteran 
reported bilateral hearing loss and intermittent tinnitus, 
which began during the time he was receiving Streptomycin 
therapy in 1951 to 1955 for PTB.  The examiner diagnosed the 
veteran with hearing loss.

During a September 1984 hearing before the Board, the veteran 
testified that he did not experience intermittent ringing in 
the ears prior to his PTB treatment.  Hearing Transcript at 
4.  He further conveyed that during service, he served in an 
artillery unit, which conducted a lot of firing.  Hearing 
Transcript at 4.  He reported having brief ringing in the 
ears immediately following such action, but insisted that it 
never bothered him.  Hearing Transcript at 4.  The veteran 
also testified that the intermittent ringing commenced 10 
years earlier, in approximately 1974, and that when he 
actively thought about another subject, the ringing would 
disappear, only to reappear when his mind "slack[s] off."  
Hearing Transcript at 4, 12.    

In August 1985, the Board granted service connection for the 
veteran's bilateral tinnitus, as secondary to treatment (in 
the form of Streptomycin therapy) received for his service-
connected PTB.  See 38 C.F.R. § 3.310.  The RO thereafter 
assigned an initial zero percent rating for this disability 
from April 15, 1982, the date of receipt of the veteran's 
claim.  

In August 1998, the veteran filed a claim for increased 
rating for tinnitus.  In relation to this claim, VA provided 
a medical examination in November 1998.  During this exam, 
the veteran stated that he first noticed hearing loss back in 
1953, when he was told that he had such a loss because of the 
Streptomycin that he had taken for PTB.  He stated that his 
hearing loss had gradually worsened since that time and that 
he first noticed tinnitus in approximately 1988.  The veteran 
conveyed that he had tinnitus probably in both ears and that 
it only lasted for a few minutes at a time.  He further 
stated that such episodes could occur up to 4 or 5 times 
daily.  The veteran also stated that he had some noise 
exposure during his military service, and the he currently 
used guns for recreational hunting.  He reported no 
significant post-service occupational noise exposure, and 
indicated that he continued to work in the Merchant Marines 
as a seaman.           

After a physical examination and a review of the medical 
files, the examiner diagnosed the veteran with bilateral high 
frequency sensorineural hearing loss and a history of 
tinnitus.  She noted that the veteran's tinnitus had been 
present only in the previous 8 to 10 years, and probably was 
more related to presbycusis.  The examiner further concluded 
that the veteran's Streptomycin treatment was probably a 
factor in his hearing disabilities, but that the tinnitus 
"is probably more related to aging. . . ."  She stated that 
the veteran's tinnitus did not interfere with his functioning 
or ability to work.

No other medical evidence of record prior to June 1999 
pertains to the veteran's tinnitus or etiology thereof. 

In June 2000, the Board denied the veteran's claim for a 
compensable rating for bilateral tinnitus up through June 9, 
1999.

Subsequently, in a March 2004 VA Audiological Case History 
medical record, the veteran reported the onset of tinnitus 
during basic training in 1946.  He indicated that he had 
military noise exposure in the form of firing practice 
without hearing protection as well as the use of hand 
grenades and other explosives.  The veteran also trained with 
cannons.  The veteran stated that his hearing loss occurred 
as a result of Streptomycin treatment in 1951 to 1953, and 
asserted that both the hearing loss and the tinnitus had 
worsened over time.  

The clinician commented that she did not know if the 
veteran's hearing loss was present at his 1948 separation 
from service, but she nonetheless stated that it was "more 
likely than not that his artillery service without [hearing 
protection] caused some hearing loss [and] tinnitus.  It is 
documented in his VA medical records of the Streptomycin 
damage."    

c. Discussion
The evidence of record preponderates against a compensable 
rating for the veteran's bilateral tinnitus under the 
Diagnostic Code 6260 in effect prior to June 10, 1999.  
Specifically, most of the evidence of record does not suggest 
that the veteran's bilateral tinnitus arose as a result of 
any of the three events, head injury, concussion or acoustic 
trauma, listed under this Code.  Instead, Dr. K.R.'s February 
1983 medical report and the November 1988 medical opinion by 
the VA examiner indicate that the veteran's tinnitus arose as 
a result of medication he took for his service-connected PTB 
or because of natural aging.  In addition, while the Board 
acknowledges the 2004 VA examiner's conclusion that the 
veteran's in-service noise exposure more likely than not led 
to some tinnitus, there is no indication on the record that 
the veteran experienced anything but intermittent, rather 
than persistent, tinnitus prior to June 10, 1999.  In 
particular, in his September 1982 medical report, Dr. C.W.K. 
diagnosed the veteran with "recurrent tinnitus," and the 
veteran, in an October 1983 VA medical note, reported only 
intermittent tinnitus.  The veteran conveyed a similar 
account during the September 1984 hearing before the Board, 
where he testified that he experienced intermittent ringing 
in the ears.  Hearing Transcript at 4, 12.  Finally, the 
veteran reported bilateral ringing in the ears lasting only a 
few minutes at a time numerous times per day, which may be 
characterized as intermittent rather than persistent.  See 
Webster's Collegiate Dictionary 653 (11th Ed. 2003) (defining 
intermittent as "coming and going at intervals" and "not 
continuous"), 924 (defining "persistent" as "existing . . 
. continuously" and "continuing without change in function 
or structure").  The Diagnostic Code 6260 in effect prior to 
June 10, 1999 does not contemplate a compensable evaluation 
for tinnitus under such circumstances, and accordingly, the 
Board must deny the veteran's claim.

Extraschedular Rating
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
bilateral tinnitus has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or caused 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




III. Increased Rating for Tinnitus, Post-June 10, 1999

a. Law & Regulations
Effective June 10, 1999, VA amended its rating schedule for 
tinnitus.  64 Fed. Reg. 25202 (May 11, 1999); accord Smith v. 
Nicholson, 451 F.3d 1344, 1345-46 (Fed. Cir. 2006).  
Specifically, the new Diagnostic Code 6260 permitted a 10 
percent evaluation for recurrent tinnitus, thus eliminating 
the requirement that tinnitus must be symptomatic of a head 
injury, concussion or acoustic trauma.  64 Fed. Reg. at 25210 
(setting forth new criteria); Smith, supra.  In 2003, VA 
further amended Diagnostic Code 6260, clarifying that a 
veteran may receive only a single evaluation for recurrent 
tinnitus, whether bilateral or unilateral.  68 Fed. Reg. 
25822 (May 14, 2003) ("The intended effect of this 
[amendment] is to codify current standard VA practice by 
stating that recurrent tinnitus will be assigned only a 
single 10-percent evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head"); Smith, supra, at 
1346 n.1. 

In contrast to such a practice, the Court in Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005) held that the pre-
amendment version of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Court's 
Smith decision.  

Subsequently, the Federal Circuit, in Smith v. Nicholson, 451 
F.3d 1344, 1349-50 (Fed. Cir. 2006), concluded that the Court 
had erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limited a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus was 
unilateral or bilateral.  The Federal Circuit also observed 
that VA had "consistently interpreted the regulations to 
allow a maximum 10% disability rating for tinnitus," both 
before and after the June 1999 amendment, and therefore, that 
such a cap on a tinnitus evaluation, pre- and post-amendment, 
was valid.  Smith, 451 F.3d at 1351 (emphasis added).  
Thereafter, the Secretary lifted the stay of adjudication of 
tinnitus rating cases.  



b. Discussion
In light of the Federal Circuit's Smith holding, the Board 
thus determines that the veteran has received the maximum 
schedular rating available for tinnitus, from June 10, 1999.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  As there is 
no legal basis upon which to award a higher schedular 
evaluation for tinnitus, to include separate 10 percent 
ratings for each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("where the 
law and not the evidence is dispositive . . . the appeal to 
the [Board should be] terminated because of the absence of 
legal merit or the lack of entitlement under the law").  


IV. Applicability of 38 C.F.R. §. 4.20

a. Law & Regulations
38 C.F.R. § 4.20, governing analogous ratings, provides that 
"[w]hen an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous."  38 
C.F.R. § 4.20 (2006) (emphasis added).  Thus, as the Court 
has observed, "when the regulations do not provide 
diagnostic codes for specific disorders, the VA must evaluate 
those conditions under codes for similar or analogous 
disorders."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (emphasis added).  

b. Discussion
As directed by the Court's Remand Order, the Board has 
considered the applicability of 38 C.F.R. § 4.20 to the 
instant appeal.  A review of the record, however, discloses 
no memtion of residuals of the Streptomycin administered to 
the veteran other than tinnitus. Therefore,  4.20 is 
inapplicable in the instant case, as the Code of Federal 
Regulations, both before the June 1999 amendment and after, 
has and does expressly provide Diagnostic Codes for the 
specific disorder of tinnitus, for which the veteran became 
service-connected on a secondary basis as of April 1982.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2006).  Accordingly, the veteran 
is not entitled to a different rating for his bilateral 
tinnitus based on the analogous rating provisions of 38 
C.F.R. § 4.20.   


ORDER

A compensable evaluation for bilateral tinnitus prior to June 
10, 1999 is denied.

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus from June 10, 1999 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


